Exhibit 10.1 RUTH’S HOSPITALITY GROUP, INC. SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “ Amendment ” ) is dated as of September 12, 2016 and entered into by and among RUTH'S HOSPITALITY GROUP, INC . , a Delaware corporation ( “ Company ” ), the financial institutions from time to time party to the Credit Agreement referred to below ( “ Lenders ” ), WELLS FARGO BANK, NATIONAL ASSOCIATION , as administrative agent for Lenders ( “ Administrative Agen t” ), and, for purposes of Section4 hereof, the Guarantors (as defined in Section4 hereof) listed on the signature pages hereof, and is made with reference to that certain Second Amended and Restated Credit Agreement, dated as of February 14, 2012 (as amended, restated, supplemented and/or modified from time to time prior to the date hereof, the “ Credit Agreemen t” ), by and among Company, Lenders, Wells Fargo Securities, LLC, as sole lead arranger and sole bookrunner, and Administrative Agent. Capitalized terms used herein without definition shall have the same meanings herein as set forth in the Credit Agreement. RECITALS WHEREAS , Company and Lenders desire to amend the Credit Agreement to make certain amendments as set forth below; NOW, THEREFORE , in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT. A. Amendment to Section 7: Company’s Negative Covenants. Subsection7.5 of the Credit Agreement is hereby amended by deleting the number “$100,000,000” contained in clause (b) thereof and substituting the number “$140,000,000” therefor. SECTION2 . CONDITIONS TO EFFECTIVENESS. Section1 of this Amendment shall become effective only upon the satisfaction of all of the following conditions precedent (the date of satisfaction of such conditions being referred to herein as the “ Second Amendment Effective Dat e” ): A.
